Citation Nr: 1124717	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  06-09 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral tinnitus, including entitlement to a separate 10 percent rating for each ear.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel






INTRODUCTION

The Veteran had active service from January 1982 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the above claim.  

In March 2009 and June 2010, the Board remanded this case for procedural development.  The case is now ready for further appellate review.  

In its previous remand, the Board also noted that it appeared that the Veteran had additionally raised the issues of entitlement to service connection for headaches and dizziness as secondary to his service-connected tinnitus, but that these issues had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Consequently, these matters were referred to the AOJ for appropriate action.  A more recent statement from the Veteran, dated in May 2009 also raises the issue of entitlement to special monthly compensation.  Since there is no indication in the record that the RO/AMC has taken any action with respect to any of these claims, they are all REFERRED to the RO/AMC for appropriate disposition.  


FINDINGS OF FACT

1.  The Veteran is in receipt of a 10 percent rating, the schedular maximum under Diagnostic Code 6260, for his tinnitus. 

2.  The rating schedule is adequate to evaluate the Veteran's tinnitus. 

3.  The March 1997 RO's decision's failure to assign the Veteran's tinnitus a 10 percent rating for each ear was based on the correct application of the applicable law at that time.

CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for tinnitus, and the criteria for an extra-schedular evaluation have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2010).

2.  The March 1997 RO decision that did not assign the Veteran's tinnitus separate 10 percent ratings for each ear did so based on the correct application of existing law, and was not clearly and unmistakably erroneous.  38 C.F.R. § 3.105(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In Pelegrini, the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits. 

Following the Board's remand in March 2009, the Veteran was provided with an April 2009 letter that advised him of the evidence necessary to substantiate this claim, and the respective obligations of VA and the Veteran in obtaining that evidence.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The claim was readjudicated in a supplemental statement of the case, dated in February 2010.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

The Board additionally notes that there are not any outstanding records or documents that have not been obtained or that are not adequately addressed in documents or records contained within the record.  The Veteran has also not indicated any intention to provide any additional evidence in support of his claim.  In fact, in his May 2009 statement, the Veteran expressed at great length how his tinnitus had adversely affected his current employment, and in February 2010 he indicated that he had no further evidence to submit in support of his claim.  Moreover, as the symptoms of tinnitus are wholly subjective and the Veteran has described such symptoms in detail, the Board concludes that an examination is not necessary to decide the pending claim.  Therefore, the Board finds that there is no outstanding information or evidence that would substantiate the Veteran's claim.

Thus, the Board finds that VA has also fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

As to the matter of clear and unmistakable error (CUE) in a March 1997 rating decision, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply to claims of CUE in prior final decisions.  Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).


II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

In the August 2005 RO decision on appeal, the RO continued the 10 percent rating for the Veteran's service-connected tinnitus pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6260.  The Veteran alleges that his tinnitus is manifested by constant ringing in both ears and, as such, he is entitled to an evaluation in excess of 10 percent.

Tinnitus is evaluated under Diagnostic Code 6260.  Under that diagnostic code, a maximum schedular rating of 10 percent is assigned for recurrent tinnitus.  Following the criteria, note (2) states:  "Assign only a single evaluation for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head."  38 C.F.R. § 4.87, Diagnostic Code 6260.

A Veteran is limited to a single disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus under 38 C.F.R. § 4.87, Diagnostic Code 6260.  Therefore as there is no legal basis upon which to award a higher schedular disability rating for tinnitus, his claim for a rating in excess of 10 percent on a schedular basis must be denied.  The law, in particular the regulation governing the schedular evaluation of tinnitus, is dispositive of the claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  Specifically, the Board concludes that the Veteran has never claimed that his tinnitus, by itself or in conjunction with other service-connected disability, renders him unemployable, and that the evidence otherwise fails to demonstrate that the Veteran's tinnitus and/or other service-connected disability renders him unemployable.  More specifically, while the Veteran has indicated how it has caused a previous reduction in pay grade and otherwise negatively impacted on his opportunities for promotion, he has not indicated that it renders him entirely incapable of gainful employment.  Therefore, as the Board has determined that a claim for TDIU has not been raised by the Veteran or the evidence of record, a higher rating for the Veteran's tinnitus may only be awarded on an extra-schedular basis under 38 C.F.R. § 3.321(b)(1).

Relevant to extra-schedular consideration, the Veteran contends that the constant ringing in both ears interferes with his ability to do his job and adversely impacts the quality of his life.  The Veteran claims that the ringing in his ears is a constant distraction affecting the quality of his work and bears on his interpersonal relationships with his colleagues.  As such, he contends that he is entitled to an extra-schedular evaluation for his tinnitus.

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with the Veteran's employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  More specifically, the Court stated that the determination of whether a claimant is entitled to an extra- schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's tinnitus with the established criteria found in the rating schedule.  As discussed previously, the Veteran claims that his tinnitus is manifested by constant ringing in both ears, which is fully addressed by the rating criteria under which such disability is rated.  In this regard, the Board notes that tinnitus, which is defined as a noise in the ears, such as ringing, buzzing, roaring, or clicking, is evaluated as 10 percent disabling under the rating schedule when such is recurrent, regardless of whether it is perceived in one ear, both ears, or in the head.  See Dorland's Illustrated Medical Dictionary, 30th edition, p. 1914; 38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2).  There are no additional symptoms of the Veteran's tinnitus that are not addressed by the rating schedule, and his claims for service connection for headaches and dizziness have been referred to the RO for appropriate action.  Therefore, the Board finds that rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board has also considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent for tinnitus on an extraschedular basis.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his claim for increased rating must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Previous determinations, which are final and binding, including decisions of service connection, degree of disability and other issues, will be accepted as correct in the absence of CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a).  To establish a valid CUE claim, a Veteran must show that either the correct facts, as they were known at the time, were not before the adjudicator, or that the statutory or regulatory provisions extant at the time were incorrectly applied.  Russell v. Principi, 3 Vet. App. 310 (1992) (en banc).

As for the final allegation that a March 1997 RO decision should have assigned a separate 10 percent rating for tinnitus in each ear, at the time of the RO's decision, applicable law and regulations provided for a single 10 percent rating.  38 C.F.R. § 4.87, Diagnostic Code 6260 (1996).  

As noted above, tinnitus is evaluated under 38 C.F.R. § 4.87, Code 6260, which was revised effective June 13, 2003, to clarify existing VA practice that only a single 10 percent evaluation is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court reversed a Board decision that found that, under pre-June 2003 regulations, no more than a single 10 percent rating could be provided for tinnitus, whether perceived as bilateral or unilateral.  The Court held that pre-1999 and pre-June 13, 2003, versions of 38 C.F.R. § 4.87, Code 6260 required that VA assign dual 10 percent ratings for "bilateral" tinnitus where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  In June 2006, the Federal Circuit reversed the Court's decision in Smith, and affirmed VA's long-standing interpretation of Code 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Citing United States Supreme Court precedent, the Federal Circuit explained that an agency's interpretation of its own regulations was entitled to substantial deference by the courts as long as that interpretation was not plainly erroneous or inconsistent with the regulations.  Finding that there was a lack of evidence in the record suggesting that VA's interpretation of Code 6260 was plainly erroneous or inconsistent with the regulations, the Federal Circuit concluded that the Court erred in not deferring to VA's interpretation.

In view of the foregoing, the Board concludes that the version of 38 C.F.R. § 4.87, DC 6260 in effect prior to June 2003 precludes an evaluation in excess of a single 10 percent rating for tinnitus.  Again, the Federal Circuit held in Smith that deference must be given to VA's interpretation of 38 C.F.R. § 4.87, DC 6260, which VA interpreted in June 1999 and since as limiting a Veteran to a single disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral.  The Veteran's service-connected tinnitus was assigned the maximum schedular rating available in March 1997.  The March 1997 rating decision correctly applied the law and regulations governing tinnitus.  Since the applicable regulations in existence in March 1997 were correctly applied, there was no CUE with respect to this allegation, and this aspect of the Veteran's claim must also fail.  38 C.F.R. § 3.105(a) (2010).


ORDER

A rating in excess of 10 percent for tinnitus is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


